DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2, 9, 10, 12, 19, and 20 are objected to because of the following informalities:  
In claims 2, 9, 10, 12, 19, and 20, "the high definition map being present" should read "the high definition map is present".  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The steps in claim 1 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of acquiring datasets and observing the difference between them to determine an error.  This is equivalent to a person observing a map and determining it is outdated because it does not accurately reflect the current status of a road.  Notably, the claim does not positively recite any limitations regarding actual determination of the error or the use of the error in controlling the vehicle in a specific manner.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not comprise any additional elements that implement the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “determining an error of the high definition map”, there are no limitations in the body of the claim that recite controlling the vehicle to respond to the error. The controller in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) processes data and does not perform any further functions.  While the data is collected and processed, it is not transformed by any steps of the method, or used to implement a specific control of the vehicle.
As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the step of receiving data and calculating distances are performed by a “controller”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and processing data is fundamental, i.e., activities performed by computers, such as the controller.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter. Independent claim 11 is similarly claimed and therefore also directed towards non-statutory subject matter.

Dependent Claims
Dependent claims 2-8, 10, 12-18, and 20 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: the mental process of improving or reducing the determined quality of the map based on the extent of the observed difference between the datasets. Each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-8, 10, 12-18, and 20 are similarly rejected as being directed towards non-statutory subject matter.

	Dependent claims 9 and 19 recite further limitations that cause the claims to be directed toward statutory subject matter. Incorporating the limitations of these claims into the independent claims would be sufficient to overcome the rejections of claims 1 and 11 under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Publication No. 2020/0377078; hereinafter Liu).
Regarding claim 1, Liu teaches an autonomous driving system (Liu: Par. 25; i.e., FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the disclosure),
comprising: a first sensor installed in a vehicle, having a field of view facing in front of the vehicle, and configured to acquire front image data (Liu: Par. 42; i.e., perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle);
a second sensor selected from the group consisting of a radar and a light detection and ranging (lidar), installed in the vehicle, having a detection field of view facing in front of the vehicle, and configured to acquire forward detection data (Liu: Par. 42; i.e., perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and/or LIDAR);
a communicator configured to receive a high definition map at a current location of the vehicle from an external server (Liu: Par. 40; i.e., localization module 301 may obtain location and route information from a location server and a map and POI (MPOI) server);
and a controller including a processor configured to process the high definition map, the front image data, and the forward detection data (Liu: Par. 41; i.e., based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302; the perception module processes the sensor data and map data);
wherein the controller is configured to: calculate a first distance between the vehicle and a right road boundary line and a second distance between the vehicle and a left road boundary line in response to processing the front image data and the forward detection data (Liu: Par. 17; i.e., the ADV can further acquire a distance between the ADV and each known static object in the real-time driving environment… the ADV can measure the distance by using one or more sensors mounted on the ADV; Par. 42; i.e., the objects can include … road way boundaries; the system uses the sensor data to determine the distance to each road way boundary),
calculate a third distance between the vehicle and the right road boundary line and a fourth distance between the vehicle and the left road boundary line in response to processing the high definition map (Liu: Par. 17; i.e., the ADV can calculate a distance between the expected location and each of the one or more known static objects based on their associated global coordinates; Par. 42; i.e., the objects can include … road way boundaries; Par. 57; i.e., a known static object is … marked on a high definition (HD) map 511 with a unique identifier and global coordinates specifying the location of the object; the system uses the known coordinates from the map to determine the distance to each road way boundary),
and determine a map quality index of the high definition map based on the first distance, the second distance, the third distance, and the fourth distance (Liu: Par. 55; i.e., embodiments described in the disclose can monitor the localization accuracy of the location module 301; the accuracy of the map data is determined),
and determine an error of the high definition map based on the map quality index (Liu: Par. 24; i.e., the determined location of the ADV can then be compared with a location of the ADV generated by a localization function to determine whether the localization function had encountered errors; the system determines an error in the map data based on whether the map data was accurate).
Regarding claim 2, Liu teaches the autonomous driving system according to claim 1. Liu further teaches wherein the controller is configured to determine that the error of the high definition map being present when the map quality index is less than or equal to a predetermined threshold value (Liu: Par. 55; i.e., embodiments described in the disclose can monitor the localization accuracy of the location module 301 and switch to a backup vision-based localization system in the event that the primary localization function performed by the localization module 301 fails to meet one or more predetermined threshold values; if the accuracy is less than a threshold value, the system determines an error is present).
Regarding claim 9, Liu teaches the autonomous driving system according to claim 1. Liu further teaches wherein the controller is configured to transfer a control right of the vehicle to a driver when it is determined that the error of the high definition map being present (Liu: Par. 18; i.e., if the difference falls outside the predefined range, the ADV can determine that the localization function encounter errors and can generate an alarm to alert a human driver to switch the ADV to a manual driving mode).
Regarding claim 11, Liu teaches an autonomous driving method (Liu: Par. 76; i.e., FIG. 6 is a graphical illustration of an example process of monitoring a localization function in an ADV),
comprising steps of: acquiring front image data from a front camera installed in a vehicle and having a field of view facing in front of the vehicle (Liu: Par. 42; i.e., perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle);
receiving, by a communicator, a high definition map at a current location of the vehicle from an external server (Liu: Par. 40; i.e., localization module 301 may obtain location and route information from a location server and a map and POI (MPOI) server);
calculating, by a controller, a first distance between the vehicle and a right road boundary line and a second distance between the vehicle and a left road boundary line in response to processing the front image data (Liu: Par. 17; i.e., the ADV can further acquire a distance between the ADV and each known static object in the real-time driving environment… the ADV can measure the distance by using one or more sensors mounted on the ADV; Par. 42; i.e., the objects can include … road way boundaries; the system uses the sensor data to determine the distance to each road way boundary),
calculating, by the controller, a third distance between the vehicle and the right road boundary line and a fourth distance between the vehicle and the left road boundary line in response to processing the high definition map (Liu: Par. 17; i.e., the ADV can calculate a distance between the expected location and each of the one or more known static objects based on their associated global coordinates; Par. 42; i.e., the objects can include … road way boundaries; Par. 57; i.e., a known static object is … marked on a high definition (HD) map 511 with a unique identifier and global coordinates specifying the location of the object; the system uses the known coordinates from the map to determine the distance to each road way boundary),
determining, by the controller, a map quality index of the high definition map based on the first distance, the second distance, the third distance, and the fourth distance (Liu: Par. 55; i.e., embodiments described in the disclose can monitor the localization accuracy of the location module 301; the accuracy of the map data is determined),
and determining an error of the high definition map based on the map quality index (Liu: Par. 24; i.e., the determined location of the ADV can then be compared with a location of the ADV generated by a localization function to determine whether the localization function had encountered errors; the system determines an error in the map data based on whether the map data was accurate).
Regarding claim 12, Liu teaches the method according to claim 11. Liu further teaches wherein the step of determining the error includes determining that the error of the high definition map being present when the map quality index is less than or equal to a predetermined threshold value (Liu: Par. 55; i.e., embodiments described in the disclose can monitor the localization accuracy of the location module 301 and switch to a backup vision-based localization system in the event that the primary localization function performed by the localization module 301 fails to meet one or more predetermined threshold values; if the accuracy is less than a threshold value, the system determines an error is present).
Regarding claim 19, Liu teaches the method according to claim 11. Liu further teaches a step of transferring a control right of the vehicle to a driver when it is determined that the error of the high definition map being present (Liu: Par. 18; i.e., if the difference falls outside the predefined range, the ADV can determine that the localization function encounter errors and can generate an alarm to alert a human driver to switch the ADV to a manual driving mode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Johansson et al. (U.S. Publication No. 2014/0157175; hereinafter Johansson).
Regarding claim 3, Liu teaches the autonomous driving system according to claim 1, but Liu does not teach wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value.
However, in the same field of endeavor, Johansson teaches wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is above a threshold value, the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value, as taught by Johansson. Doing so would allow the driver of the vehicle to determine if the quality of the map is too low and reduce the risk of the autonomous vehicle making poor decisions by deactivating the autonomous mode (Johansson: Par. 21; i.e., The driver can thus reduce the risk of wrong decisions being taken on the basis of deficient map data).
Regarding claim 4, Liu in view of Johansson teaches the autonomous driving system according to claim 3. Johansson further teaches wherein the controller is configured to improve the map quality index when the RMSE between the first distance and the third distance is less than or equal to a predetermined second value that is smaller than the predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is below a threshold value, the map quality is increased).
Regarding claim 5, Liu teaches the autonomous driving system according to claim 1, but Liu does not teach wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the second distance and the fourth distance is greater than or equal to a predetermined first value.
However, in the same field of endeavor, Johansson teaches wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the second distance and the fourth distance is greater than or equal to a predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is above a threshold value, the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated wherein the controller is configured to reduce the map quality index when a root mean square error (RMSE) between the second distance and the fourth distance is greater than or equal to a predetermined first value, as taught by Johansson. Doing so would allow the driver of the vehicle to determine if the quality of the map is too low and reduce the risk of the autonomous vehicle making poor decisions by deactivating the autonomous mode (Johansson: Par. 21; i.e., The driver can thus reduce the risk of wrong decisions being taken on the basis of deficient map data).
Regarding claim 6, Liu in view of Johansson teaches the autonomous driving system according to claim 5. Johansson further teaches wherein the controller is configured to improve the map quality index when the RMSE between the second distance and the fourth distance is less than or equal to a predetermined second value that is smaller than the predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is below a threshold value, the map quality is increased).
Regarding claim 13, Liu teaches the method according to claim 11, but Liu does not teach wherein the step of determining the map quality index includes reducing the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value.
However, in the same field of endeavor, Johansson teaches wherein the step of determining the map quality index includes reducing the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is above a threshold value, the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to have further incorporated wherein the step of determining the map quality index includes reducing the map quality index when a root mean square error (RMSE) between the first distance and the third distance is greater than or equal to a predetermined first value, as taught by Johansson. Doing so would allow the driver of the vehicle to determine if the quality of the map is too low and reduce the risk of the autonomous vehicle making poor decisions by deactivating the autonomous mode (Johansson: Par. 21; i.e., The driver can thus reduce the risk of wrong decisions being taken on the basis of deficient map data).
Regarding claim 14, Liu in view of Johansson teaches the method according to claim 13. Johansson further teaches wherein the step of determining the map quality index includes improving the map quality index when the RMSE between the first distance and the third distance is less than or equal to a predetermined second value that is smaller than the predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is below a threshold value, the map quality is increased).
Regarding claim 15, Liu teaches the method according to claim 11, but Liu does not teach wherein the step of determining the map quality index includes reducing the map quality index when a RMSE between the second distance and the fourth distance is greater than or equal to a predetermined first value.
However, in the same field of endeavor, Johansson teaches wherein the step of determining the map quality index includes reducing the map quality index when a RMSE between the second distance and the fourth distance is greater than or equal to a predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is above a threshold value, the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to have further incorporated wherein the step of determining the map quality index includes reducing the map quality index when a RMSE between the second distance and the fourth distance is greater than or equal to a predetermined first value, as taught by Johansson. Doing so would allow the driver of the vehicle to determine if the quality of the map is too low and reduce the risk of the autonomous vehicle making poor decisions by deactivating the autonomous mode (Johansson: Par. 21; i.e., The driver can thus reduce the risk of wrong decisions being taken on the basis of deficient map data).
Regarding claim 16, Liu in view of Johansson teaches the method according to claim 15. Johansson further teaches wherein the step of determining the map quality index includes improving the map quality index when the RMSE between the second distance and the fourth distance is less than or equal to a predetermined second value that is smaller than the predetermined first value (Johansson: Par. 81; i.e., the quality Q of map data may also be determined statistically by the analysis unit in such a way that if a certain proportion of road segments ahead have a relative error or an absolute error which is below a certain value, this results in a certain quality value; Par. 76; i.e., a smaller difference results in a higher quality Q than a larger difference; the map quality is inversely proportional to the error, and therefore, if the error is below a threshold value, the map quality is increased).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Mennen et al. (U.S. Publication No. 2021/0364320; hereinafter Mennen).
Regarding claim 7, Liu teaches the autonomous driving system according to claim 1 but does not teach wherein the controller is configured to reduce the map quality index when a color or a shape of a lane detected in response to processing the front image data and the forward detection data and a color or a shape of a lane acquired in response to processing the high definition map are different.
However, in the same field of endeavor, Mennen teaches wherein the controller is configured to reduce the map quality index when a color or a shape of a lane detected in response to processing the front image data and the forward detection data and a color or a shape of a lane acquired in response to processing the high definition map are different (Mennen: Par. 66; i.e., visual road shape detection and road shape from a map are compared; Par. 105; i.e., Another comparison generates an estimate for the orientation of the car on the map (i.e. an orientation error between detected road shape and road shape on map); if the shapes do not correlate then an error exists and the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated wherein the controller is configured to reduce the map quality index when a color or a shape of a lane detected in response to processing the front image data and the forward detection data and a color or a shape of a lane acquired in response to processing the high definition map are different, as taught by Mennen. Doing so would allow the system to increase the confidence if the shapes were the same (Mennen: 77; i.e., by merging the roadmap with the uncertain visual structure, the confidence of the structure detection can be increased).
Regarding claim 17, Liu teaches the method according to claim 11 but does not teach a step of reducing the map quality index when a color or a shape of a lane detected in response to processing the front image data and a color or a shape of a lane acquired in response to processing the high definition map are different.
However, in the same field of endeavor, Mennen teaches a step of reducing the map quality index when a color or a shape of a lane detected in response to processing the front image data and a color or a shape of a lane acquired in response to processing the high definition map are different (Mennen: Par. 66; i.e., visual road shape detection and road shape from a map are compared; Par. 105; i.e., Another comparison generates an estimate for the orientation of the car on the map (i.e. an orientation error between detected road shape and road shape on map); if the shapes do not correlate then an error exists and the map quality is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to have further incorporated a step of reducing the map quality index when a color or a shape of a lane detected in response to processing the front image data and a color or a shape of a lane acquired in response to processing the high definition map are different, as taught by Mennen. Doing so would allow the system to increase the confidence if the shapes were the same (Mennen: 77; i.e., by merging the roadmap with the uncertain visual structure, the confidence of the structure detection can be increased).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Adachi et al. (U.S. Publication No. 2010/0106410; hereinafter Adachi).
Regarding claim 8, Liu teaches the autonomous driving system according to claim 1, but does not teach wherein the controller is configured to determine coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized.
However, in the same field of endeavor, Adachi teaches wherein the controller is configured to determine coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized (Adachi: Par. 49; i.e., the road section where the summation value of the root mean square of the distances from each point P0, P1, . . . , p600 is smallest is obtained; Par. 30; i.e., on-road location information consisting of a string of coordinates; the system determines the location where the sum of the root mean square is minimized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated wherein the controller is configured to determine coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized, as taught by Adachi. Doing so would allow the system to improve the overall efficiency of the quality determination method (Adachi: Par. 55; i.e., by adding effective auxiliary information to the transmit location information, it is possible to enhance the efficiency of shape matching at the receiving party).
Regarding claim 18, Liu teaches the method according to claim 11, but does not teach a step of determining coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized.
However, in the same field of endeavor, Adachi teaches a step of determining coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized (Adachi: Par. 49; i.e., the road section where the summation value of the root mean square of the distances from each point P0, P1, . . . , p600 is smallest is obtained; Par. 30; i.e., on-road location information consisting of a string of coordinates; the system determines the location where the sum of the root mean square is minimized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to have further incorporated a step of determining coordinates of the vehicle on the high definition map such that a sum of a RMSE between the first distance and the third distance and a RMSE between the second distance and the fourth distance is minimized, as taught by Adachi. Doing so would allow the system to improve the overall efficiency of the quality determination method (Adachi: Par. 55; i.e., by adding effective auxiliary information to the transmit location information, it is possible to enhance the efficiency of shape matching at the receiving party).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Mori et al. (U.S. Publication No. 2019/0293435; hereinafter Mori).
Regarding claim 10, Liu teaches the autonomous driving system according to claim 1, but does not teach wherein the controller is configured to control the communicator to transmit at least one of the front image data and the forward detection data to the server when it is determined that the error of the high definition map being present.
However, in the same field of endeavor, Mori teaches wherein the controller is configured to control the communicator to transmit at least one of the front image data and the forward detection data to the server when it is determined that the error of the high definition map being present (Mori: Par. 64; i.e., the deviation section recognition unit 17 transmits the deviation section information relating to the deviation section to the server in the management center through the communication unit 6; if there is a deviation, or error, the system transmits the data to the management center).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated wherein the controller is configured to control the communicator to transmit at least one of the front image data and the forward detection data to the server when it is determined that the error of the high definition map being present, as taught by Mori. Doing so would allow the server to store the information in  a database to improve future calculations and assist other vehicles (Mori: Par. 64; i.e., the deviation section recognition unit 17 may store the deviation section information in the target object database 5).
Regarding claim 20, Liu teaches the method according to claim 11, but does not teach a step of controlling the communicator to transmit the front image data to the server when it is determined that the error of the high definition map being present.
However, in the same field of endeavor, Mori teaches a step of controlling the communicator to transmit the front image data to the server when it is determined that the error of the high definition map being present (Mori: Par. 64; i.e., the deviation section recognition unit 17 transmits the deviation section information relating to the deviation section to the server in the management center through the communication unit 6; if there is a deviation, or error, the system transmits the data to the management center).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Liu to have further incorporated a step of controlling the communicator to transmit the front image data to the server when it is determined that the error of the high definition map being present, as taught by Mori. Doing so would allow the server to store the information in  a database to improve future calculations and assist other vehicles (Mori: Par. 64; i.e., the deviation section recognition unit 17 may store the deviation section information in the target object database 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of determining the quality of a map based on sensor data includes Nishida (U.S. Publication No. 2021/0372816), Kojima et al. (U.S. Publication No. 2003/0109980), Nakamura et al. (U.S. Publication No. 2010/0082238), and Yamada (U.S. Patent No. 8370028)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                         

/RUSSELL FREJD/Primary Examiner, Art Unit 3661